Citation Nr: 1738380	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  11-26 637A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for service-connected tinea versicolor and tinea pedis with a history of onychomycosis (skin disorder).  

2.  Entitlement to an initial increased rating in excess of 10 percent for hypertension prior to March 11, 2015, and a rating in excess of 20 percent thereafter, to include entitlement to an earlier effective date for the grant of service connection for hypertension.  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to September 1969.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision continuing a rating of 10 percent for the Veteran's skin disorder, and a June 2017 rating decision granting entitlement to service connection for hypertension.  

The Veteran testified at a hearing before a Decision Review Officer at the Atlanta, Georgia RO in July 2014, and at a Travel Board hearing before the undersigned Veterans Law Judge in May 2016.  Transcripts of both proceeding are associated with the claims file.  The Veteran's claim for an increased rating for his skin disorder was previously stayed by the Board in February 2017 pending the resolution of an appeal of the United States Court of Appeals for Veterans Claims' decision in Johnson v. McDonald, 27 Vet. App. 497 (2016).  A final decision was reached in this matter in July 2017, see Johnson v. Shulkin, 862 F.3d 1351 (2017), and the matter has since returned to the Board for adjudication.  

The Board observes that various documents have been added to the Veteran's claims file since the issuance of the July 2015 Supplemental Statement of the Case concerning the Veteran's skin disorder claim, including evidence submitted by the Veteran.  Of note, at his May 2016 hearing, the Veteran submitted a March 2016 skin diseases disability benefits questionnaire (DBQ) and photographs, and he waived regional office consideration of this evidence.  While VA treatment records have also been added to the claims file by VA without a waiver of initial review of the evidence by the Agency of Original Jurisdiction (AOJ), the Board finds that it may nevertheless proceed to adjudicate the Veteran's claim for an increased rating for his skin disorder given the fully favorable disposition below.  In this regard, the Board recognizes that a 30 percent rating is not the highest rating available under the applicable rating criteria.  However, in his February 2010 notice of disagreement, the Veteran specifically indicated that he was seeking an increased rating of 30 percent for his skin disorder, and the Veteran's request was reiterated in a March 2010 statement from the Veteran's representative.  Thus, the Board finds that this decision constitutes a full grant of the benefit sought, and as such, it may adjudicate the claim for an increased rating for the Veteran's skin disorder with no prejudice to the Veteran.  38 C.F.R. § 20.1304(c).  

The issue of pre-need determination of eligibility for burial in a VA National Cemetery has been raised by the record in an April 2017 VA Form 40-10007, but it does not appear that this issue has been addressed by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  

The issue of entitlement to an initial increased rating for hypertension, to include entitlement to an earlier effective date for the award of service connection, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  


FINDING OF FACT

For the entire period on appeal, the Veteran's skin disorder has affected 20 to 40 percent of his entire body area.  The preponderance of the evidence is against a finding that it has affected more than 40 percent of his entire body area or more than 40 percent of his exposed areas; or, that it has required constant or near-constant systemic therapy, such as corticosteroids or other immunosuppressive drugs during any twelve-month period on appeal.  



CONCLUSION OF LAW

For the entire period on appeal, entitlement to an increased rating of 30 percent for the Veteran's skin disorder, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4118, Diagnostic Code 7899-7806 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

The Veteran received pre-adjudication notice regarding his claim for an increased rating for his skin disorder, by letter, in October 2009.  Thus, the Board finds that VA has fulfilled its duty to notify the Veteran.  

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate his claims.  See 38 U.S.C.A. § 5103A(a)(1); 38 C.F.R. § 3.159(c).  VA and private treatment records, photographs, and lay statements have been associated with the record.  In addition, the Veteran was afforded VA skin examinations in November 2009 and June 2012.  In this regard, the Board has considered whether a new VA examination is necessary to determine the current nature and severity of the Veteran's skin disorder.  See, e.g., Snuffer v. Gober, 10 Vet. App. 400, 402-03 (1997).  However, at the May 2016 Board hearing, the Veteran testified that his condition had not worsened since his most recent VA examination.  Moreover, the Veteran submitted a March 2016 skin diseases DBQ in support of his claim.  Accordingly, an additional medical examination or opinion is not necessary to decide the Veteran's claim.  See 38 C.F.R. § 3.326.  

The Veteran has not identified any additional relevant evidence, nor does the record otherwise indicate that there is outstanding relevant evidence to obtain.  Moreover, as noted above, this decision constitutes a full grant of the benefit sought on appeal.  Thus, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to his claim is required for VA to comply with its duty to assist.  

II.  Increased Rating

	Legal Criteria

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  See generally 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.27.  

VA has a duty to acknowledge and to consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  

The Board will consider whether separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged ratings," regardless of whether a case involves an initial rating.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The Veteran's skin disorder is currently assigned a 10 percent rating under hyphenated Diagnostic Code 7899-7806.  Hyphenated diagnostic codes are used when a rating under one code requires the use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  Diagnostic Code 7899 applies to skin-related disorders, see id., and Diagnostic Code 7806 applies to dermatitis or eczema.  See 38 C.F.R. § 4.118, Diagnostic Code 7806; see also 38 C.F.R. § 4.118, Diagnostic Code 7820 (providing that infections of the skin not listed elsewhere, including bacterial, fungal, viral, treponemal, and parasitic diseases, are to be rated as disfigurement of the head, face, or neck; scars; or dermatitis, depending upon the predominant disability).  

Under Diagnostic Code 7806, a 10 percent rating is warranted when at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected; or, when intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during the past twelve-month period.  See 38 C.F.R. § 4.118, Diagnostic Code 7806.  A 30 percent rating is warranted when 20 to 40 percent of the entire body, or 20 to 40 percent of exposed areas, are affected; or, when systemic therapy such as corticosteroids or other immunosuppressive drugs are a required for a total duration of six weeks or more, but not constantly, during the past twelve-month period.  Id.  A 60 percent rating is warranted when more than 40 percent of the entire body or more than 40 percent of exposed areas are affected; or, when constant or near-constant systemic therapy, such as corticosteroids or other immunosuppressive drugs, are required during the past twelve-month period.  Id.  A 60 percent rating comprises the highest rating available under Diagnostic Code 7806.  

	Factual Background

The Veteran was afforded a VA skin examination in November 2009.  The Veteran reported that his skin disorder affected him from "head to toe" and involved areas that were exposed to the sun, including the head, face, hands, and neck.  The Veteran provided that due to his skin disorder, he had ulcer formations on his feet; itchiness on his back and chest; shedding on his feet, back, and chest; and crusting on his feet and toenails.  He had no exudation.  According to the Veteran, the described symptoms occurred constantly.  As for treatment of his skin disorder during the twelve months preceding the examination, it was noted that he had used a topical corticosteroid three times a day for five years, and he did not experience any side effects from this medication.  He reported that he had not used UVB, intensive light therapy, PUVA, or electron beam therapy for his condition.  

On examination, the Veteran exhibited tinea pedis on the soles of his feet, which had characteristics of exfoliation and crusting.  There was no ulceration, disfigurement, tissue loss, induration, inflexibility, hypopigmentation, hyperpigmentation, abnormal texture, or limitation of motion.  There were skin lesions on 0 percent of the exposed area, and the skin lesion coverage relative to the whole body was 10 percent.  Onychomycosis was also present on the Veteran's toe nails, which exhibited characteristics of crusting, hyperpigmentation of less than six square inches, and abnormal texture of less than six square inches.  There was no ulceration, exfoliation, disfigurement, tissue loss, induration, inflexibility, hypopigmentation, or limitation of motion associated with the Veteran's onychomycosis.  The skin lesion coverage of the exposed area was 0 percent, and the skin lesion coverage relative to the whole body was 1 percent.  It was noted that the skin lesions were not associated with systemic disease, and they did not manifest in connection with a nervous condition.  The examiner indicated that the Veteran's tinea versicolor was quiescent on examination, most likely due to a positive response to medication.  There was no acne, chloracne, scarring alopecia, alopecia areata, hyperhidrosis, or scarring.  Although the examiner indicated that he was unable to stand long on account of his condition, the examiner opined that the Veteran's skin disorder had no effect on his usual occupation or his daily activities.  

In his February 2010 notice of disagreement, the Veteran indicated that his skin disorder covered more than 50 percent of his body and that it had been an ongoing problem for 40 years.  He also wrote that he was asking for a 30 percent rating.  In a statement submitted shortly thereafter, he maintained that his skin disorder affected him from "head to toe," and that he had been using creams to treat it for over forty years.  In a March 2010 statement, the Veteran's representative also wrote that the Veteran was requesting a rating increase of 30 percent for his skin disorder.  

In a July 2010 statement, the Veteran stated that his rash covered 100 percent of his body, and that he had been asked to use over 20 different medications in the last 40 years.  He submitted photographs of his back, chest, and feet that were taken at the Dublin VAMC in March 2010.  A March 2010 VA teledermatology note states that based on the images, there was objective evidence of discrete and confluent, finely-scaling macular eruption on the trunk, and fine scaling of the soles.  

The Veteran was afforded another VA examination in June 2012.  In the twelve months preceding the examination, the Veteran had been treated for less than six weeks with oral medications Fluconazole and Terbinafine for fungal infection.  He had also been treated on a constant or near-constant basis with various topical medications for tinea versicolor and dry feet and skin, specifically, X-viate cream, Zurea cream, ammonium lactate lotion, ketoconazole shampoo, and selenium sulfide shampoo.  He had not been treated with any systemic corticosteroids or other immunosuppressive medications, antihistamines, immunosuppressive retinoids, sympathomimetics, or topical steroids.  In addition, he did not have any treatment or procedures for exfoliative dermatitis or papulosquamous disorders.  Although the Veteran did not have a history of any debilitating episodes in the twelve months preceding the examination due to urticarial, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis, the examiner provided that he did have four or more non-debilitating episodes of erythema multiforme, which the Veteran described as fungal infection that covered his chest, back, and groin area.  According to the examiner, the non-debilitating episodes responded to treatment with antihistamines or sympathomimetics.  It was noted that he had been diagnosed with tinea versicolor in 1969 and had been treated with selenium sulfide lotion since that time with no result, and that breakouts usually occurred within a month or two after treatment.  According to the examiner, the Veteran's skin conditions did not cause scarring or disfigurement of the head, face, or neck, and he did not have any systemic manifestations due to any skin diseases.  

At the time of his examination, neither his tinea versicolor nor his tinea pedis were active.  There were no infections on exposed areas of the Veteran's skin, and there were infections covering less than 5 percent of his skin.  Specifically, he was noted as having dry, scaly, thickened, and discolored toenails bilaterally.  There was no indication of acne, chloracne, vitiligo, scarring alopecia, alopecia areata, hyperhidrosis, neoplasm, or metastasis.  The examiner opined that the Veteran's skin disorder did not impact his ability to work.  

In January 2013, the Veteran submitted photographs that he took of his skin.  They showed hyperpigmented macules along the center of his back, across his shoulders, and along his chest area.  They also showed elongated toenails.  

In his March 2013 VA Form 9, the Veteran wrote that his skin disorder covered his body from "head to toe," and that for over forty years, it was visible nine months out of the year.  He wrote that although he had been treated with steroids in the past, medical providers had stopped using such treatment because it did not provide a long-term solution.  

The Veteran testified before a Decision Review Officer at the Atlanta, Georgia RO in July 2014.  The Veteran maintained that his skin disorder normally affected his face, neck, chest, and back, and that it was "really bad" nine months out of the year.  The Veteran detailed the fluctuating nature of his skin disorder, and provided that some days, 30 percent of his body was affected, while other days, 100 percent was affected.  He testified that his VA examination in November 2009 happened to take place on a day on which there were no visible effects.  The Veteran detailed that his skin would become irritated in the heat.  Specifically, it would burn and itch.  He also indicated that he had been treated with a variety of medications over the years but that nothing fully relieved his symptoms.  

The Veteran submitted a DBQ that was completed by a VA dermatologist in March 2016.  According to the DBQ, the diagnosis that pertained to the Veteran's skin conditions was tinea versicolor.  The Veteran reported being treated with several medications, which were moderately helpful, and he indicated that he had flares in the summertime.  In the twelve months preceding the examination, the Veteran had been treated with the following topical medications on a constant or near-constant basis: selenium sulfide shampoo, gentian violet, and ketoconazole cream.  He had not been treated with systemic corticosteroids or other immunosuppressive medications, antihistamines, immunosuppressive retinoids, sympathomimetics, other oral medications, or topical steroids.  He also did not have any treatment or procedures for exfoliative dermatitis or papulosquamous disorders. In the twelve months preceding the examination, the Veteran did not have any debilitating or non-debilitating episodes of uticaria, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis.  

On examination, the Veteran exhibited tinea versicolor of the chest and back, which affected 20 to 40 percent of his total body area, and less than 5 percent of his exposed areas.  The Veteran's skin disorder did not cause scarring or disfigurement of the head, face, or neck.  He did not have acne, chloracne, vitiligo, scarring alopecia, alopecia areata, hyperhidrosis, benign or malignant neoplasms, or any systemic manifestations due to any skin disease.  There were no other pertinent findings, and according to the examiner, the Veteran's skin disorder did not impact his ability to work.  

The Veteran appeared for a Travel Board hearing in May 2016.  The Veteran maintained that although his skin disorder had not worsened since his last VA examination in or around 2013, it had not improved, either.  According to the Veteran, it was "still the same thing that it always was."  The Veteran reported that his skin condition would break out eight months out of the year and that he would have to get his toenails removed because they "busted out."  The Veteran stated that his skin disorder affected his whole body, from "head to toe."  When describing his symptoms, he indicated that his break-outs would begin with a little bump that would subsequently spread, and that he experienced intense itchiness during break-outs.  According to the Veteran, the typical areas affected were his hands, arms, neck, face, head, chest, back, and sometimes his legs.  

The Veteran submitted photographs at his hearing, which included an October 2011 photograph showing some discoloration along the midline of his back and his chest; a June 2013 photograph showing discoloration on the neck, clavicle, and shoulder area; April 2014 photographs showing discoloration on his neck area; photographs of his right foot taken in October or November 2014 that show a bleeding great toe; September 2015 photographs showing discoloration on the neck, clavicle, arm, and chest area; a September 2015 photograph of his right wrist; and undated photographs showing discoloration on the neck and chest area.  

VA dermatology treatment records dated throughout the course of the appeal reflect treatment for finely-scaling macular eruptions, primarily on the midline of the back and/or trunk.  At times, the Veteran has also presented with macules and/or patches on the neck, shoulders, wrist/thenar region, and inguinal creases.  Of note, a January 2016 VA dermatology note provides that he was being treated with gentian violet, selenium sulfide shampoo, and ketoconazole cream, and that these medications kept his condition fairly well-controlled.  It was noted that flares occurred primarily in the summer, that the Veteran's symptoms improved in the winter, and that his symptoms became significantly worse if he stopped using topical antifungals.  

VA dermatology and podiatry treatment records dated throughout the pendency of the appeal show treatment for dryness, scaling, and/or cracking on the plantar feet bilaterally on account of the Veteran's tinea pedis; and thickened, discolored, and dystrophic toenails on account of the Veteran's onychomycosis.  While it has generally been noted that there were no open lesions or macerations present, the Veteran has received treatment for serosanguinous discharge from his right great toe, such as in August 2011, and the infection was noted as resolved in October 2011.  An October 2014 VA podiatry note indicates that the Veteran underwent a total nail avulsion of the right great toe due to onychocryptosis and onychauxis.  In September 2016, a partial nail avulsion and phenol matricectomy was performed on the lateral border of the Veteran's left great toe.  

	Legal Analysis

Upon careful review of the evidence of record, the Board finds that the Veteran's skin disorder symptomatology has more nearly approximated that associated with a 30 percent rating throughout the pendency of the appeal.  While the Board acknowledges that the November 2009 and June 2012 VA examination reports provided that none of the Veteran's exposed areas were affected and that ten percent or less of the Veteran's total body area was affected by his skin disorder, the Board affords little probative value to these findings, as the November 2009 examination report provides that the Veteran's tinea versicolor was quiescent, and the June 2012 examination report states that both the Veteran's tinea versicolor and tinea pedis were inactive.  Cf. Ardison v. Brown, 6 Vet. App. 405, 408 (1994).  Particularly when considering the March 2016 DBQ, the Veteran's VA treatment records, and the Veteran's reports, the evidence supports a finding that the Veteran's skin disorder has affected 20 to 40 percent of his total body area.  As provided above, the March 2016 DBQ examiner conducted an examination of the Veteran when his skin disorder was active and found that between 20 to 40 percent of his total body area, and 5 percent of his exposed area, was affected by his tinea versicolor.  VA treatment records during the course of the appeal reflect macular eruptions and/or patches that occur primarily on the midline of the back and/or trunk, and at times, his neck, shoulders, wrist/thenar region, and inguinal creases.  They also show dryness, scaling, and/or cracking on the plantar feet bilaterally on account of the Veteran's tinea pedis; and thickened, discolored, and dystrophic toenails on account of the Veteran's onychomycosis.  Additionally, based on representations from the Veteran, he experiences visible and/or physical manifestations of his disorder, such as itching and/or burning, approximately nine months out of the year, with some flares during the summer, and occasionally, the beginning of winter.  He has also reported that the severity of his condition has generally been the same during the appeal period.  Thus, resolving reasonable doubt in favor of the Veteran, the Board finds that the evidence of record supports a 30 percent rating for the entire period on appeal.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 4.118, Diagnostic Code 7806; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

As noted above, the Veteran has indicated that he was seeking an increased rating of 30 percent for his skin disorder, and as such, the award of a 30 percent rating for the entire period on appeal constitutes a full grant of the benefit sought.  Nevertheless, the Board has considered whether the preponderance of the evidence of record would support a rating in excess of 30 percent, and finds that it does not.  Significantly, the objective medical evidence of record does not tend to suggest that the Veteran's skin disorder has affected more than 40 percent of his entire body, or more than 40 percent of exposed areas, on a consistent or frequent basis at any time during the pendency of the appeal.  See 38 C.F.R. § 4.118, Diagnostic Code 7806.  The March 2016 DBQ, which was completed when the Veteran's condition was active, provided that between 20 and 40 percent of the Veteran's total body area was affected and that only 5 percent of his exposed skin was affected.  Additionally, as detailed above, VA treatment records during the course of the appeal reflect that while the Veteran has, at times, exhibited symptoms on his neck, shoulders, wrist/thenar region, and inguinal creases, they also indicate that the Veteran's macular eruptions and/or patches occur primarily on the midline of the back and/or trunk, and that he has dryness, scaling, and/or cracking on the plantar feet, in addition to thickened, discolored, and dystrophic toenails, which appears to be consistent with the March 2016 DBQ examiner's findings.  The Board has also considered the Veteran's reported flare-ups of his condition during the summer, and occasionally at the beginning of winter, but finds that the objective evidence of record suggests that for a large majority of the time, his skin disorder affects between 20 and 40 percent of his total body when considering the general frequency, duration, and severity of his symptoms.  Moreover, both the March 2016 examiner and VA dermatologists have indicated that his medications are moderately helpful or keep his condition fairly well-controlled.  

While the Veteran has indicated that he has, at some point in the past, taken oral corticosteroids, there is also no indication of record that the Veteran's skin disorder has required constant or near-constant systemic therapy, such as corticosteroids or other immunosuppressive drugs during any twelve-month period on appeal.  See 38 C.F.R. § 4.118, Diagnostic Code 7806.  While the November 2009 examination report indicates that the Veteran had been applying a topical steroid cream to affected areas, it appears that it was applied to certain areas of the skin, namely, the head, face, neck, and hands, and it thereby only affected the areas to which he applied treatment.  See Johnson v. Shulkin, 862 F.3d 1351, 1355-56 (2017).  As such, the objective evidence of record does not support a rating in excess of 30 percent at any time during the pendency of the appeal.  

The Board has also considered the Veteran's statements describing his symptoms, such as his representations that his skin disorder affects 100 percent of his body, in addition to photographs that he has submitted.  As a lay witness, the Veteran is competent to describe his observations, and the Board does not doubt that his skin disorder affects, at various times, multiple areas of his body.  In this case, however, the Board finds that the objective medical findings by the March 2016 DBQ examiner are more persuasive, particularly with respect to determining the total and exposed body areas affected by the Veteran's skin disorder.  As indicated above, neither the March 2016 DBQ nor the Veteran's VA treatment records support a rating higher than 30 percent at any time during the appeal period, as they do not tend to suggest that the Veteran's skin disorder affects more than 40 percent of his total body or exposed areas.  

Finally, the Board has considered whether the Veteran's skin disorder has warranted a higher evaluation under a different diagnostic code at any time during the appeal period.  However, there is no indication of scars, exfoliative dermatitis, diseases of keratinization, or recurrent debilitating episodes of urticarial, vasculitis, erythema that would warrant a greater benefit under a different diagnostic code.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800-01, 7817, 7824-27.  Moreover, neither the Veteran nor his representative have identified any other potentially applicable diagnostic code that would afford the Veteran a higher rating.  

Thus, when affording reasonable doubt in favor of the Veteran, a disability rating of 30 percent, but no higher, is warranted for his skin disorder throughout the entire period on appeal.  

ORDER

For the entire period on appeal, an increased rating of 30 percent for the Veteran's tinea versicolor and tinea pedis with a history of onychomycosis, but no higher, is granted, subject to the laws and regulations governing payment of VA compensation.  


REMAND

The Board must remand the Veteran's claim for an initial increased rating for hypertension, to include entitlement to an earlier effective date for the award of service connection, to the RO so that it may issue an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999) (providing that the Board must remand a matter when VA fails to issue an SOC after a timely notice of disagreement is filed).  In a June 2017 rating decision, the RO granted service connection for hypertension, effective February 6, 2009, and it assigned a 10 percent rating prior to March 11, 2015, and a rating of 20 percent thereafter.  The Veteran filed a notice of disagreement in June 2017, in which he indicated that he disagreed with the ratings that were assigned, and the effective date of the award of service connection.  As it does not appear that the RO has issued an SOC with respect to this issue, a remand is necessary for the RO to issue an SOC to the Veteran so that he may perfect any appeal of this issue by submitting a timely substantive appeal.  See Manlincon, 12 Vet. App. at 240-41; Holland v. Gober, 10 Vet. App. 433, 436 (1997).  

Accordingly, the case is REMANDED for the following action:

Issue an SOC pertaining to the issue of entitlement to an initial increased rating for hypertension, to include entitlement to an earlier effective date for the award of service connection.  The Veteran is advised that the Board will only exercise appellate jurisdiction over this claim if he perfects a timely appeal of it.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that any claim that is remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


